DETAILED ACTION
Reissue
The present reissue application is directed to US 10,508,915 B2 (“915 Patent”). 915 Patent issued on December 17, 2019 with claims 1-20 from application 16/091,642 filed on March 28, 2017 and claims priority to SE1630076 filed on April 6, 2016.
This application was filed on December 6, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
The most recent amendment was filed on December 6, 2021. The status of the claims is:
	Claims 1, 5, 8, 11, and 15-17: Amended
	Claims 2-4, 6, 7, 9, 10, 12-14, and 18-20: Original
This is a first, non-final action.
References and Documents Cited in this Action
915 Patent (US 10,508,915 B2)
AAPA (Applicant’s Admitted Prior Art; 915 Patent, column 1, lines 45-67; column 2, lines 1-20)
Alba (Alba, Mario Ivan et al. “Mapping Infrared Data on Terrestrial Laser Scanning 3D Models of Buildings.” Remote Sens. 2011, Vol. 3, pgs. 1847-1870)
Cramer (US 2012/0206716 A1)
Bridges (US 2014/0098382 A1)
Summary of the Claims
Claim 1 is the only independent claim. Claims 2-7 and 13-20 recite methods depending on directly or indirectly on claim 1. Claim 8 recites “System for use in a method for generating a 3D combined model that represents a scene according to claim 1” and claims 9-11 recite systems further depending on claim 8. Claim 12 recites “Reference member for use in a system according to claim 8.” Claim 1 is representative (figure reference numerals have been removed for clarity):
1. Method for generating a 3D combined model that represents a scene, in which scene base members are attached to scene elements and wherein each base member is associated with a respective reference point, which method comprises the steps of:
acquiring the coordinates in a coordinate system for each of said reference points;
detachably connecting first reference members, comprising primary means, to said base members in predetermined positional relationships;
acquiring at least one 3D primary model that represents the scene, which 3D primary model comprises a plurality of primary model elements, some of which represent points on the scene elements and some of which represent points on said primary means, wherein each primary model element is assigned measured primary physical property values in the form of coordinates in a local three-dimensional coordinate system of the corresponding point;
wherein the method comprises the steps of:
acquiring at least one secondary model that represents the scene, which secondary model comprises a plurality of secondary model elements, some of which represent points associated with scene elements and some of which represent points associated with secondary means, connected to said base members in predetermined positional relationships, wherein each secondary model element is associated with at least one measured secondary physical property value associated with the corresponding point; and
processing the acquired information to generate a 3D combined model that represents the scene, wherein at least some combined model elements are associated with known coordinates in the coordinate system, and wherein at least some combined model elements are associated with both first and second measured physical property values.
Oath/Declaration
The reissue oath/declaration filed with this application on December 6, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration states that “By reason of the patentee claiming more than he had the right to claim in the patent, where the limitation of “an external geodetic frame of reference” of Claims 1, 5, 11, and 15-17 of the patent, is unnecessarily broad.” Thus, Applicant asserts that this reissue application is a narrowing reissue. However, the claim amendment replaces the limitation “an external geodetic frame” with “a coordinate system” throughout the claims and contrary to Applicant’s position, the amendment broadens the claims. Examiner submits that an external geodetic frame is narrower than “a coordinate system” more generally speaking; i.e., an external geodetic frame is one type of a coordinate system (and 915 Patent, column 2, line 53 states that “A geodetic frame is a coordinate system”). A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. In this case, the reissue claims contain within their scope any type of coordinate system other than an external geodetic frame. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. Therefore, the declaration is defective because Applicant has failed to properly characterize the nature of the error in the claims.
Examiner notes that Applicant filed these broadened claims and demonstrated an intent to broaden within two years of the issue date of 915 Patent.
Claim Rejections - 35 USC § 251
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “surveying means for use with surveying equipment” (claims 5 and 15-17) and “a surveying means adapted to cooperate with surveying equipment” (claim 11) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (“means”) coupled with functional language (“surveying,” “for use with surveying equipment, ” and “adapted to cooperate with surveying equipment”)  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitations “secondary means, adapted to provide at least one recognizable secondary physical property value” (claim 8) and “a secondary means adapted to provide at least one type of secondary physical property value” (claim 12) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (“means”) coupled with functional language (“adapted to provide at least one recognizable secondary physical property value” and “adapted to provide at least one type of secondary physical property value”) without reciting sufficient structure to achieve the function. The limitations are equivalent to “means for providing….” Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5, 8, 11, 12, and 15-17 (and claims 9 and 10 due to their dependency on claim 8) and have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
	“surveying means for use with surveying equipment”/“a surveying means adapted to cooperate with surveying equipment”: a prism or reflector (915 Patent, column 5, lines 13-14; column 8, lines 20-21);
	“secondary means, adapted to provide at least one recognizable secondary physical property value”/“a secondary means adapted to provide at least one type of secondary physical property value”: an emitter or a reflector of light or sound of a specific wavelength or modulation (915 Patent, column 3, lines 8-19).
Examiner notes that claims 1, 8, and 12 recite “primary means” and claims 1, 3, 4, 13, and 14 recite “secondary means” but these limitations are not being interpreted under 35 U.S.C. 112(f) because they currently do not include corresponding functional language. In claim 1, “primary means” is an element that is part of first reference members that are detachably connected to base members, and “secondary means” are connected to base members in predetermined positional relationships. Claim 1 further recites acquiring primary model elements “which represent points on said primary means” and acquiring secondary model elements “which represent points associated with secondary means,” but the “primary means” and “secondary means” themselves are not modified by functional language.
If Applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, Applicant may amend the claim limitations(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitation(s) recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first reference members, comprising primary means” (line 7) and “a plurality of primary model elements,…some of which represent points on said primary means, wherein each primary model element is assigned measured primary physical property values” (lines 10-12) Claim 1 further recites “a plurality of secondary model elements,…some of which represent points associated with secondary means…wherein each secondary model element is associated with at least one measured secondary physical property value” (lines 16-18). The claim does not make clear where measured primary or secondary physical property values come from, or what is the association between “primary” means and measured “primary” physical property values (or between “secondary” means and at least one measured “secondary” physical property value). The claim does not positively recite functional language corresponding to the primary and secondary means (e.g., that the secondary means are adapted to provide at least one recognizable secondary physical property value, such as recited in claim 8).
Additionally, claim 1 recites “both first and second measured physical property values” (lines 24-25). There is insufficient antecedent basis for this phrase because the claim does not previously recite “first” and “second” measured physical property values, only “primary” and “secondary” values.
Separately, claim 1 recites “processing the acquired information” (line 21). There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite “acquired information” per se, and instead recites steps of acquiring “the coordinates in a coordinate system,” “at least one 3D primary model,” and “at least one secondary model.” It is unclear what constitutes the claimed “information” being processed in the recited processing step.
Claims 2-20 depend directly or indirectly on claim 1 and are also indefinite at least for all of the above reasons.
Furthermore, claim 8 recites “a plurality of reference members…wherein each reference member comprises a primary means.” However, parent claim 1 recites “first reference members comprising primary means” and does not recite “reference members” generally. It is unclear what is the relationship between the “reference members” of claim 8 and the “first reference members” of claim 1, particularly because claim 9 further recites that “at least one first reference member comprises a secondary means” (current antecedent basis is the “first reference member” of claim 1 but not the “reference member” of claim 8 if these elements are not the same). Claims 9-12, which depend on claim 8, are also indefinite for this reason.
Additionally, claim 10 recites “a secondary detectable means.” It is unclear what is the relationship between “a secondary detectable means” of claim 10 and the “secondary means” of claims 1 and 8, particularly because claims 1, 8, and 10 suggest that these limitations correspond to the same element 41 in the figures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Alba and further in view of either Cramer or Bridges.
In the following rejections, Examiner first addresses method claims 1-7 and 13-20; then system claims 8-11; and then reference member claim 12. Claim 1 is the only independent claim 1 and all claims depend directly or indirectly on claim 1. Applicant’s Admitted Prior Art is relied upon to disclose first reference members with primary means connected to base members and acquiring a 3D primary model comprising primary model elements representing points on the primary means. Alba is relied upon to further teach acquiring a secondary model comprising secondary model elements associated with a secondary physical property value; and generating a 3D combined model. Cramer and Bridges are each relied upon to further teach reference members with secondary means.
Regarding claim 1, as well as the claim may be understood with respect to 35 U.S.C. 112(b) discussed above, AAPA discloses method for generating a 3D model that represents a scene, in which scene base members are attached to scene elements (915 Patent, column 1, lines 50-51) and wherein each base member is associated with a respective reference point (915 Patent, column 1, lines 61-62), which method comprises the steps of:
acquiring the coordinates in a coordinate system for each of said reference points (i.e., a coordinate system in the form of an external geodetic frame; 915 Patent, column 2, lines 1-3);
detachably connecting first reference members, comprising primary means, to said base members in predetermined positional relationships (915 Patent, column 1, lines 51-56; although AAPA does not use the term “primary means,” AAPA specifically discloses that “the first reference members have a recognizable appearance,” which is inherently provided by some physical element comprising the recited “primary means”);
acquiring at least one 3D primary model that represents the scene, which 3D primary model comprises a plurality of primary model elements, some of which represent points on the scene elements and some of which represent points on said primary means, wherein each primary model element is assigned measured primary physical property values in the form of coordinates in a local three-dimensional coordinate system of the corresponding point (915 Patent, column 1, lines 46-50 and 61-67; and column 2, lines 8-20).
AAPA does not further disclose acquiring at least one secondary model that represents the scene and processing the acquired information to generate a 3D combined model that represents the scene. However, Alba teaches a method for generating a 3D combined model that represents a scene that is related to the one disclosed by AAPA, including acquiring the coordinates in a coordinate system for each of a plurality of reference points and acquiring at least one 3D primary model that represents the scene (i.e., Alba teaches using terrestrial laser scanning to acquire coordinates of retro-reflective targets attached to scene elements that are associated with reference points and creating a 3D primary model that represents the scene; Alba, sections 4.2, 5.3, and 6.1; Figure 3 and corresponding description on pages 1856-1858).
Alba further discloses acquiring at least one secondary model that represents the scene, which secondary model comprises a plurality of secondary model elements, some of which represent points associated with scene elements, wherein each secondary model element is associated with at least one measured secondary physical property value associated with the corresponding point (i.e., Alba teaches using infrared thermography IRT with infrared thermocameras to acquire secondary model elements associated with measured temperature at corresponding points on the scene elements; Alba, sections 3.1 and 6.1., and Figure 3 and corresponding description on pages 1856-1858); and
processing the acquired information to generate a 3D combined model that represents the scene, wherein at least some combined model elements are associated with known coordinates in the coordinate system, and wherein at least some combined model elements are associated with both first and second measured physical property values (i.e., Alba teaches aligning infrared images to the 3D model, wherein at least some model elements are associated with first/primary and second/secondary measured physical property values, e.g., both location values and thermal values; Alba, sections, 5.4, 5.5, and 6.1).
Further regarding claim 1, AAPA in view of Alba does not specifically teach that some of plurality of secondary model elements of the secondary model represent points associated with secondary means, connected to base members in predetermined positional relationships. However, Cramer teaches a system that is related to the one taught by AAPA in view of Alba, including acquiring coordinates of reference points associated with reference members connected to base members (i.e., a target including a spherical body 802, retroreflector 804, and collar/base 806; Cramer, paragraphs [0003]-[0005], [0071], and [0074]; Figures 8A-D). Cramer further teaches that the reference points are associated with secondary means connected to base members in predetermined positional relationships (i.e., temperature sensor 836; Figure 8D; paragraphs [0079]-[0081]).
Alternatively, Bridges also teaches a system that is related to the one taught by AAPA in view of Alba, including acquiring coordinates of reference points associated with reference members connected to base members (i.e., a target including a spherical exterior portion 720, a retroreflector 710, and a collar/base 905; Bridges, paragraphs [0002]-[0004] and [0057]; Figures 5A-C). Bridges further teaches that the reference points are associated with secondary means connected to base members in predetermined positional relationships (i.e., temperature sensor 1034; Figures 10A-C; paragraph [0079]).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art to include secondary means as taught by either Cramer or Bridges, in the method taught by AAPA in view of Alba in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]). AAPA already discloses reference members connected to base members attached to scene elements (915 Patent, column 1, lines 47-67) and likewise, Alba also generally teaches targets attached to scene elements (e.g., “retroreflective targets positioned on the façade”; Alba, page 1863, line 3). Furthermore, Alba already teaches acquiring a secondary model representing temperature information of the scene.
Regarding claim 2, in the method taught by AAPA in view of Alba and Cramer or Bridges, Alba further teaches acquiring additional secondary models associated with different secondary physical properties (e.g., Alba teaches acquiring RGB images in addition to thermal images in order to acquire an additional secondary model based on RGB images with different secondary physical properties, i.e., the physical appearance and color of a scene; Alba, Figure 3 and corresponding description on pages 1856-1858; sections 5.4, 5.5, and 6.1).
Regarding claims 3 and 13, which respectively depend on claims 1 and 2, in the method taught by AAPA in view of Alba and Cramer or Bridges, AAPA discloses first reference members but do not specifically disclose replacing some first reference members with second reference members comprising secondary means. However, again, Cramer and Bridges each teach reference members comprising secondary means (i.e., temperature sensor 836 in Cramer or temperature sensor 1034 in Bridges). It would have been obvious to a person of ordinary skill in the art to replace some first reference members with second reference members comprising secondary means such as taught by Cramer or Bridges, before a secondary model is acquired in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]).
Regarding claims 4 and 14, which respectively depend on claims 1 and 2, in the method taught by AAPA in view of Alba and Cramer or Bridges, AAPA discloses first reference members without secondary means. However, again, Cramer and Bridges each teach reference members comprising secondary means (i.e., temperature sensor 836 in Cramer or temperature sensor 1034 in Bridges). It would have been obvious to a person of ordinary skill in the art to have first reference members comprising said secondary means as taught by Cramer or Bridges in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]).
Regarding claims 5 and 15-17, which respectively depend on claims 1-4, in the method taught by AAPA in view of Alba and Cramer or Bridges, AAPA further discloses 
detachably connecting one or more surveying reference members comprising surveying means for use with surveying equipment to at least two base members in predetermined positional relationships (915 Patent, column 2, lines 1-7);
acquiring the coordinates in the coordinate system for each of the reference points associated with said base members by means of said surveying equipment and said one or more surveying reference members (915 Patent, column 2, lines 8-10).
Regarding claims 6 and 18-20, which respectively depend on claims 1-4, in the method taught by AAPA in view of Alba and Cramer or Bridges, AAPA further discloses attaching the base members to the scene elements (915 Patent, column 1, lines 50-51).
Regarding claim 7, in the method taught by AAPA in view of Alba and Cramer or Bridges, at least one secondary physical property is one of the following: colour, frequency, luminescence, magnetic field, reflectivity, temperature and volume (e.g., Alba teaches a secondary physical property comprising temperature).
Regarding claim 8, as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, AAPA discloses a system for use in a method for generating a 3D combined model that represents a scene according to claim 1 as taught by AAPA in view of Alba and Cramer or Bridges, which system comprises:
a plurality of base members, wherein each base member defines a reference point, which base members are adapted to be connected to scene elements (915 Patent, column 1, lines 50-51 and 61-62);
a plurality of reference members each comprising a first connecting portion adapted to cooperate with a second connecting portion of a base member to detachably connect the reference member to said base member in a predetermined positional relationship wherein each reference member comprises a primary means with a recognizable appearance (i.e., AAPA discloses that the reference members each have “corresponding connecting portions,” and “the first reference members have a recognizable appearance,” which is inherently provided by some physical element comprising the recited “primary means”; 915 Patent, column 1, lines 51-61).
Further regarding claim 8, AAPA does not specifically disclose secondary means, but again, Cramer teaches secondary means, adapted to provide at least one recognizable secondary physical property value (i.e., temperature sensor 836; Figure 8D; paragraphs [0079]-[0081]), which secondary means are adapted to be connected to base members 806 in predetermined positional relationships (Cramer, paragraphs [0003]-[0005], [0071], and [0074]; Figures 8A-D). Alternatively, Bridges also teaches secondary means, adapted to provide at least one recognizable secondary physical property value (i.e., temperature sensor 1034; Figures 10A-C; paragraph [0079]), which secondary means are adapted to be connected to base members 905 in predetermined positional relationships (Bridges, paragraphs [0002]-[0004] and [0057]; Figures 5A-C).
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art to include secondary means as taught by Cramer or Bridges, in a system for use in a method taught by AAPA in view of Alba and Cramer or Bridges, in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]).
Regarding claim 9, which depends on claim 8, in the system taught by AAPA in view of Alba and Cramer or Bridges, AAPA discloses first reference members without secondary means. However, again, Cramer and Bridges each teach reference members comprising secondary means (i.e., temperature sensor 836 in Cramer or temperature sensor 1034 in Bridges). It would have been obvious to a person of ordinary skill in the art to have at least one first reference member comprising a secondary means as taught by Cramer or Bridges in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]).
Regarding claim 10, which depends on claim 8, in the system taught by AAPA in view of Alba and Cramer or Bridges, AAPA discloses reference members each comprising a first connecting portion adapted to cooperate with the second connecting portion of the base member to detachably connect the reference member to the base member in a predetermined positional relationship (i.e., AAPA discloses that the reference members each have “corresponding connecting portions,” and “the first reference members have a recognizable appearance,” which is inherently provided by some physical element comprising the recited “primary means”; 915 Patent, column 1, lines 51-61), but does not specifically disclose second types of reference members each comprising a secondary detectable means. However, again, Cramer and Bridges each teach reference members comprising secondary detectable means (i.e., temperature sensor 836 in Cramer or temperature sensor 1034 in Bridges). It would have been obvious to a person of ordinary skill in the art to have second reference members comprising secondary detectable means as taught by Cramer or Bridges in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]).
Regarding claim 11, in the system taught by AAPA in view of Alba and Cramer or Bridges, AAPA further discloses that the second connecting portion of the base member is adapted to cooperate with a first connecting portion of a surveying reference member, which surveying reference member comprises a surveying means adapted to cooperate with surveying equipment, to detachably connect said surveying reference member to the base member in a predetermined positional relationship (915 Patent, column 2, lines 1-7),
which surveying means can be used to determine the coordinates in a coordinate system for each reference point of the base members (915 Patent, column 2, lines 8-10).
Regarding claim 12, AAPA discloses a reference member for use in a system according to claim 8 as taught by AAPA in view of Alba and Cramer or Bridges, which reference member comprises a first connecting portion adapted to cooperate with a second connecting portion of a base member to detachably connect the reference member to the base member in a predetermined positional relationship, and a primary means with a recognizable appearance (i.e., AAPA discloses reference members each having base members and “corresponding connecting portions,” and “the first reference members have a recognizable appearance,” which is inherently provided by some physical element comprising the recited “primary means”; 915 Patent, column 1, lines 51-61).
Further regarding claim 12, AAPA does not specifically disclose secondary means, but again, Cramer teaches secondary means adapted to provide at least one type of secondary physical property value (i.e., temperature sensor 836; Figure 8D; paragraphs [0079]-[0081]), which secondary means are adapted to be connected to base members 806 in predetermined positional relationships (Cramer, paragraphs [0003]-[0005], [0071], and [0074]; Figures 8A-D). Alternatively, Bridges also teaches secondary means adapted to provide at least one type of secondary physical property value (i.e., temperature sensor 1034; Figures 10A-C; paragraph [0079]), which secondary means are adapted to be connected to base members 905 in predetermined positional relationships (Bridges, paragraphs [0002]-[0004] and [0057]; Figures 5A-C).
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art to include secondary means as taught by Cramer or Bridges, in reference member for use in a system for use in a method taught by AAPA in view of Alba and Cramer or Bridges, in order to advantageously acquire additional temperature information specific to each point and also compensate for potential errors in the determination of the exact location of the reference member caused by temperature (Cramer, paragraphs [0079]-[0081]; Bridges, paragraphs [0076]-[0080]).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “surveying reference member comprising surveying means” recited in claims 5, 11, and 15-17 (and “a first connecting portion of a surveying reference member” recited in claim 11), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application. Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with §1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as “Amended,” and any added figure must be identified as “New.” In the event that a figure is canceled, the figure must be surrounded by brackets and identified as “Canceled.” All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.
Signed:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/T.M.S/Supervisory Patent Examiner, Art Unit 3991